DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action has been issued in response to amendment filed on 02/25/2021. 
Terminal Disclaimer
The terminal disclaimer filed on September 30, 2015 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,418,164 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Examiner contacted the Applicant on April 27, 2021 to suggest amendment to claims 1, 8, 15 to overcome potential issues with respect to 35 U.S.C. § 112, second paragraph. Applicant substantially agreed with Examiner's suggestion and authorized to enter examiner amendment on April 27, 2021.
	The Claim is amended as authorized by Attorney of Record Paul M. Krueger (Reg. No. 64,944) on April 27, 2021.



IN THE CLAIMS:
	Please amend claims 1, 8 and 15. 
1. 	(Currently amended) A method comprising:
initiating an install process for a network appliance;
identifying a lack of swapping operations associated with a swap partition of a memory of the network appliance during the install process;
reserving an install staging area in the memory of the network appliance, the install staging area comprising the swap partition of the memory repurposed for the install process due to the lack of swapping operations;
copying a plurality of installation objects from an installation medium to the install staging area of the memory of the network appliance, the installation medium having stored thereon a network appliance image file previously downloaded from a service provider, wherein the plurality of installation objects comprises a collection of software packages in a pre-installed state that can be unpacked to create an executable image and a set of configuration data associated with the collection of software packages;
prior to installing the plurality of installation objects onto the network appliance, generating fingerprints of the plurality of installation objects in the install staging area, the fingerprints comprising object names and version information of the plurality of installation objects, and sending, to a server, a first list of the fingerprints of the plurality of installation objects in the install staging area, the first list comprising a set of strings, each string in the set of strings representing at least one of a checksum or a hash of a corresponding one of the plurality of installation objects;

creating, by a processor in view of the installation object data, an updated set of installation objects in the install staging area of the memory of the network appliance by deleting the outdated installation object from the install staging area and adding the new installation object to the install staging area;
sending, to the server and responsive to creating the updated set of installation objects, a third list of fingerprints of the updated set of installation objects in the install staging area, wherein the third list differs from the first list, the third list comprising an indication of the new installation object having been obtained and added to the install staging area and lacking an indication of the outdated installation object having been deleted from the install staging area;
obtaining, from the server, an indication that the updated set of installation objects is complete and up to date;
marking the install staging area as bootable;
rebooting the network appliance; and
installing, by the processor, the updated set of installation objects from the install staging area onto the network appliance.
8.	(Currently amended) A network appliance comprising:

a processor, operatively coupled to the memory, to:
initiate an install process for the network appliance;
identify a lack of swapping operations associated with a swap partition of the memory of the network appliance during the install process;
reserve an install staging area in the memory of the network appliance, the install staging area comprising the swap partition of the memory repurposed for the install process due to the lack of swapping operations;
copy a plurality of installation objects from an installation medium to the install staging area of the memory of the network appliance, the installation medium having stored thereon a network appliance image file previously downloaded from a service provider, wherein the plurality of installation objects comprises a collection of software packages in a pre-installed state that can be unpacked to create an executable image and a set of configuration data associated with the collection of software packages;
prior to installing the plurality of installation objects, generate fingerprints of the plurality of installation objects in the install staging area, the fingerprints comprising object names and version information of the plurality of installation objects, and send, to a server, a first list of the fingerprints of the plurality of installation objects in the install staging area, the first list comprising a set of strings, each string in the set of strings representing at least one of a checksum or a hash of a corresponding one of the plurality of installation objects;

create, in view of the installation object data, an updated set of installation objects in the install staging area of the memory by deleting the outdated installation object from the install staging area and adding the new installation object to the install staging area,
send, to the server and responsive to creating the updated set of installation objects, a third list of fingerprints of the updated set of installation objects in the install staging area, wherein the third list differs from the first list, the third list comprising an indication of the new installation object having been obtained and added to the install staging area and lacking an indication of the outdated installation object having been deleted from the install staging area;
obtain, from the server, an indication that the updated set of installation objects is complete and up to date;
mark the install staging area as bootable,
reboot the network appliance, and
install the updated set of installation objects from the install staging area onto the network appliance.

initiate an install process for a network appliance;
identify a lack of swapping operations associated with a swap partition of a memory of the network appliance during the install process;
reserve an install staging area in the memory of the network appliance, the install staging area comprising the swap partition of the memory repurposed for the install process due to the lack of swapping operations;
copy a plurality of installation objects from an installation medium to the install staging area of the memory of the network appliance, the installation medium having stored thereon a network appliance image file previously downloaded from a service provider, wherein the plurality of installation objects comprises a collection of software packages in a pre-installed state that can be unpacked to create an executable image and a set of configuration data associated with the collection of software packages;
prior to installing the plurality of installation objects onto the network appliance, generate fingerprints of the plurality of installation objects in the install staging area, the fingerprints comprising object names and version information of the plurality of installation objects, and send, to a server, a first list of the fingerprints of the plurality of installation objects in the install staging area, the first list comprising a set of strings, each string in the set of strings representing at least one of a checksum or a hash of a corresponding one of the plurality of installation objects;
obtain, from the server, installation object data comprising a second list of fingerprints that identifies an outdated installation object from the first list and a new 
create, by the processor in view of the installation object data, an updated set of installation objects in the install staging area of the memory of the network appliance by deleting the outdated installation object from the install staging area and adding the new installation object to the install staging area;
send, to the server and responsive to creating the updated set of installation objects, a third list of fingerprints of the updated set of installation objects in the install staging area, wherein the third list differs from the first list, the third list comprising an indication of the new installation object having been obtained and added to the install staging area and lacking an indication of the outdated installation object having been deleted from the install staging area;
obtain, from the server, an indication that the updated set of installation objects is complete and up to date;
mark the install staging area as bootable;
reboot the network appliance; and
install, by the processor, the updated set of installation objects from the install staging area onto the network appliance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199